United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE ARMY,
INTELLIGENCE SUPPORT ACTIVITY,
Picatinny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Rodney V. Carias, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1031
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 26, 2006 merit decision denying his recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on or after April 5, 2006 due to his August 27, 1993 employment injury.
FACTUAL HISTORY
On August 27, 1993 appellant, then a 45-year-old boiler operation operator, filed a
traumatic injury claim alleging that he sustained injury to his teeth when a door opened and hit
him in his mouth on that date.
On September 13, 1993 Dr. Steven H. Schwartz, an attending dentist, stated that he first
saw appellant on August 27, 1993 after he injured his teeth at work on that date. He indicated

that appellant fractured tooth number eight which had to be replaced and that a temporary fixed
bridge needed to be put in place in order to replace the tooth and stabilize teeth numbers seven
and nine. Dr. Schwartz noted that appellant needed to have an apicoectomy performed on tooth
number 7 and would then have permanent bridgework placed on teeth numbers 6 through 11.
The Office accepted that appellant sustained a blunt trauma to the upper teeth and fracture of
tooth number eight. Appellant claimed that he was entitled to schedule award compensation due
to the accepted injury and, in a March 29, 1995 decision, the Office denied his claim.
On June 21, 2006 appellant filed a claim alleging that he sustained a recurrence of
disability on April 5, 2006 due to his August 27, 1993 employment injury. He indicated that his
bridgework had become loose, but he did not stop work at that time.
On April 21, 2006 the Office requested that appellant submit additional factual and
medical evidence in support of his claim. Appellant submitted an August 30, 2006 report in
which Dr. Homa Ameri, an attending dentist, stated that he presented on November 22, 2005
with a loose maxillary anterior bridge which needed to be replaced. Dr. Ameri indicated that he
recemented the bridge on July 15, 2006 and noted that he advised appellant that root canal
therapy was needed after he reported pain at tooth number six on July 17, 2006. He removed the
bridge on July 18, 2006 to find that tooth number six was “hopeless” due to external coronal
decay and then recemented the bridge.
In an October 26, 2006 decision, the Office denied appellant’s claim on the grounds that
he did not submit sufficient medical evidence to establish that he sustained a recurrence of
disability on or after April 5, 2006 due to his August 27, 1993 employment injury.
LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.1 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.2 Where no such rationale is present, medical evidence
is of diminished probative value.3
ANALYSIS
The Office accepted that appellant sustained a blunt trauma to the upper teeth and
fracture of tooth number eight on August 27, 1993. In June 2006 appellant claimed that he
sustained a recurrence of disability on April 5, 2006 due to his August 27, 1993 employment
injury. The Board finds that that appellant did not submit sufficient medical evidence to
1

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

2

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

2

establish that he sustained a recurrence of disability on or after April 5, 2006 due to his
August 27, 1993 employment injury.
In an August 30, 2006 report, Dr. Homa Ameri, an attending dentist, stated that appellant
presented on November 22, 2005 with a loose maxillary anterior bridge. He noted that in mid
July 2006 he recemented the bridge and discovered that tooth number six was “hopeless” due to
external coronal decay. This report, however, is of limited probative value on the relevant issue of
the present case in that it does not contain an opinion on causal relationship.4 Dr. Ameri did not
mention the August 27, 1993 employment injury or provide any indication that appellant sustained
a recurrence of disability due to this injury. He did not indicate that appellant’s tooth condition
prevented him from performing the duties of his job or that his current condition was related to the
accepted employment injury. Dr. Ameri did not explain why appellant’s bridge became loose or
why he had decay at tooth number six. It should be noted that tooth number eight was the only
tooth for which a specific condition was accepted.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.5 Appellant failed to submit rationalized medical evidence
establishing that his claimed recurrence of disability is causally related to the accepted
employment injury and, therefore, the Office properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of disability on or after April 5, 2006 due to his August 27, 1993
employment injury.

4

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
5

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 26, 2006 decision is affirmed.
Issued: August 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

